Opinion by
Donlon, J.
It was stipulated that the merchandise consists of meats, prepared or preserved, not specially provided for, similar in all material respects to the meat the subject of United States v. Mercantil Distribuidora, S. A., et al. (45 C. C. P. A. 20, C. A. D. 667), and that said merchandise consists of salted beef imported from Mexico in the same condition as that the subject of Abstract 58490. On the record presented and following the cited decisions, it was held that the merchandise is dutiable at 3 cents per pound, but not less than 10 percent ad valorem, under paragraph 706, as modified, supra, on the net weight of beef, as returned by the collector, less 1.5 pounds of salt, liquids, drippings, and other material contained in the barrels per 100 pounds.